The defendant’s petition for certification for appeal from the Appellate Court, 37 Conn. App. 764 (AC 12074), is granted, limited to the following issue:
“In the circumstances of this case, did the Appellate Court properly affirm the discharge of the lien of a judgment lienholder who had mistakenly been omitted from foreclosure proceedings?”
*909The Supreme Court docket number is SC 15285.
Decided June 13, 1995
Robert C. Pinciaro, in support of the petition.
Alexander H. Schwartz and Monte E. Frank, in opposition.